Citation Nr: 0201757	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  94-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic epididymitis 
with history of hydrocelectomy, currently evaluated as 10 
percent disabling, to include a claim for special monthly 
compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to December 
1959; a prior period of unverified (reserve) service is also 
reported on the discharge certificate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In May 1991, the RO 
denied a rating in excess of 10 percent for chronic 
epididymitis with history of hydrocelectomy.  In September 
1993, the RO denied a claim for special monthly compensation 
based on loss of use of a creative organ.  The Board remanded 
the appeal to the RO for further evidentiary development on 
two earlier occasions - January 1996 and September 1998. 

In accordance with the veteran's request, he was scheduled to 
appear at a hearing before the Board in May 2001.  Although 
notified of the time and place of the hearing, he failed to 
report.


FINDINGS OF FACT

1.  The veteran's chronic epididymitis with a history of a 
hydrocele is manifested by subjective complaints of pain, 
without evidence of resulting voiding problems requiring him 
to wear absorbent materials, without any evidence of 
tubercular infection, or loss or complete atrophy of both 
testicles, and without evidence of urinary frequency or other 
functional loss etiologically related to epididymitis.

2.  The veteran is not impotent due to service-connected 
disability.



CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for service-connected 
chronic epididymitis with history of hydrocelectomy is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.115a (Diagnostic Codes 7512, 7523, 7524, 7525, 7527) 
(1993); 38 C.F.R. §§ 4.115a, 4.115b (Diagnostic Codes 7512, 
7523, 7525, 7527) (2001).

2.  The veteran has not lost the use of a creative organ due 
to service-connected disability.  38 U.S.C.A. § 1114 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.350 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected epididymitis is manifested by increased 
adverse symptomatology, including chronic pain, frequent 
urination, the need for frequent catheterization, and the 
need to wear absorbent pads, as well as impotence, which 
severely limits the veteran's ability to function and which 
warrants both an increased rating and special monthly 
compensation for loss of use of a creative organ.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

I.  Statement of Facts

Service medical records reflect that the veteran sustained 
injury to the right testicle and groin as a result of falling 
in the shower on two separate occasions.  In November 1959 he 
was admitted to sick bay for several days' treatment.  He 
presented with complaints of right inguinal region pain, with 
radiation into the abdomen.  He was treated with scrotal 
elevation, bed rest and a small dose of barbiturates, which 
resulted in a complete relief of symptoms.  When released to 
duty he was described as asymptomatic, with a moderately-
sized hydrocele persisting; he was advised to wear scrotal 
support and return if surgery was desired.  

Several days thereafter he was hospitalized in the 
neuropsychiatric service with a diagnosis of immaturity with 
symptomatic habit reaction, specifically enuresis, noted to 
have existed prior to service.  Past history, as obtained 
from the veteran, revealed life-long traits of emotional 
lability and ineffectiveness under minor stress, with 
unconscious hostility manifested in his intermittent enuresis 
(bedwetting) until age eight.  About one year before 
admission to service, the veteran again began "wetting" 
after a football injury, and continued to do so for several 
months.  It was noted that one week before the current 
hospital admission, the veteran developed a traumatic 
hydrocele and became enuretic.  He was kidded by his 
shipmates, thus precipitating his admission.  After 
psychiatric evaluation, it was recommended that the veteran 
be discharged from service for emotional instability 
reaction.  

In September 1963, the veteran applied for compensation 
benefits based on a symptomatic right hydrocele; he 
complained his right testicle had swollen to the size of an 
orange and was painful and sensitive to the touch.  By rating 
decision dated in November 1963, the RO established service 
connection for a right hydrocele, at a noncompensable level.  

During a period of VA hospitalization in early 1964, at which 
time the veteran was treated for scrotal pain and swelling; 
both hydrocelectomy and varicocelectomy were performed.  
Signs of inflammatory changes involving the epididymis were 
noted.  His post-operative course was noted to be uneventful, 
with normal wound healing.  The hospital report reflects that 
the veteran at one point developed an elevated temperature 
and generalized malaise, but examination revealed no evidence 
of scrotal or other pathology.  Thereafter his remaining 
swelling decreased and he became asymptomatic.  The hospital 
report notes complications of right suppurative orchitis, 
treated and improved.  At discharge, the diagnosis was 
chronic epididymitis, with right hydrocelectomy and right 
varicocelectomy, all treated and improved.

Thereafter, by rating decision dated in March 1964 the RO 
granted service connection for epididymitis as part and 
parcel of the previously service-connected disability (right 
hydrocele), and confirmed and continued the noncompensable 
rating assignment.  

The claims file includes documentation as to the veteran's 
having fathered several children, born prior to 1964.

VA outpatient entries dated from March to September 1967 
include note of the veteran's complaints of right scrotal 
pain.  Examination revealed no evidence of a recurrent 
hydrocele; the impression was chronic epididymitis.

By rating decision of May 1967, the RO increased the rating 
to 10 percent and characterized the disability as chronic 
epididymitis with a history of hydrocelectomy.  This 
disability description and rating assignment have remained 
unchanged to date, although the veteran has filed several 
claims for an increased evaluation.  

The Board notes that a review of the record on appeal reveals 
voluminous VA and/or private treatment records dating back to 
the January 1964 hospital report with the most 
contemporaneous VA treatment records, dated from September 
1990 to January 2000, and the most contemporaneous private 
treatment records (from Mercy Health System), dated from 
August to September 2000.  

VA outpatient treatment records dated in 1974 show that the 
veteran received medical attention for right testicular pain, 
which he said would flare up during ejaculation, and was 
found to have tenderness and enlargement of the right 
testicle and epididymitis.  A December 1974 treatment record 
reflects a diagnosis of "testicular neuralgia."  

The report of VA examination dated in March 1975 shows a 
diagnosis of recurrent, symptomatic right epididymitis.

The report of a sonogram of the testicles performed in August 
1985 identified the presence of a slight prominence of the 
veins of the right scrotum, without evidence of a right-sided 
varicocele or hydrocele.  There was evidence of a small 
hydrocele and varicocele on the left side.

The veteran appeared for a VA urology examination in October 
1985.  The examination report indicated that the veteran had 
been complaining of intermittent pain in the right scrotal 
area that he said would flare up during ejaculation (thus, he 
reported, tending to cause more general problems with his sex 
life).  An ultrasound examination of the testicles performed 
for the examination demonstrated no definite abnormality 
within the testes per se or in the region of the epididymis, 
and did not reveal any abnormal echogenicity suggestive of a 
tumor.  Clinical examination was negative with the exception 
of tenderness at the upper pole of the epididymis.

The veteran underwent VA neurology and urology examinations 
in September/October 1986.  The urology examiner noted pain 
in the right epididymis, right and left testicles under 
normal limits.  Clinical examination for prostate abnormality 
was negative.  The veteran denied any urinary complaints, but 
reported persistent right testicular pain after sexual 
contact.  It was noted that a sonogram and intravenous 
pyelogram had been normal.  The examiner referred the veteran 
for a neurological examination to address the question of 
whether this pain could be related to a recent back injury.  
The neurologic examination report indicated that the veteran 
complained of pain in the right testicle, the neck, and the 
low back, which would radiate down the right leg.  The 
examiner noted that the veteran had been hospitalized 
approximately two years before for pelvic traction to address 
his pain and, more recently, had undergone a cervical 
diskectomy and fusion for herniated discs said to have been 
causing him pain and numbness in his left arm.  The examiner 
expressed no opinion as to whether the right testicular pain 
reported by the veteran was related to his back condition, 
but noted that the presence of right side L-5 radiculopathy 
must be considered.

Records dated subsequently indicate that the veteran 
continued to complain of right scrotal pain and its tendency 
to interfere with his sexual activity.  In a letter dated in 
August 1989, E. W. Pelczar, M.D., stated that the veteran 
experienced right scrotal pain upon ejaculation, to the 
detriment of his sex life.  Dr. Pelczar noted tenderness over 
the level of the upper pole of the left epididymis and stated 
that a scrotal support had not relieved the veteran's pain.

The veteran underwent VA examination in October 1989, at 
which time he complained of difficulty with sexual activity, 
burning with urination, having to urinate frequently, 
bedwetting, and urinary dripping.  Examination of the 
testicles and prostate was normal.  The impression was 
epididymitis.

The current claim for an increased rating of chronic 
epididymitis with history of hydrocelectomy was filed in 
April 1991.  Subsequently, a claim for special monthly 
compensation for loss of use of a creative organ was also 
considered.

Medical records received in connection with the current 
claims include VA treatment records dated from September 1990 
to January 2000 and private treatment records (from Mercy 
Health System) dated from August to September 2000, as well 
as physician statements and VA examination reports.

A VA treatment record dated in September 1990 reported that 
the veteran claimed he urinated every one-half-to-one hour 
during the day and four-to-five times during the night.  
Testing revealed cells suspicious for a malignancy.  A 
November 1990 report shows the veteran underwent bladder 
biopsy, with indication of transitional cell carcinoma.  
Within three days post-operatively he was able to void 
normally.

VA treatment records dated in November and December 1990 
reflect that the veteran underwent catheterization as 
treatment for carcinoma of the bladder in situ.

A May 1991 VA note suggested that the veteran's frequent 
urination was due to his carcinoma of the bladder in situ and 
interstitial cystitis.  In June 1991, a VA treatment record 
reported that the veteran's history was reported to include 
impotency.  VA records dated from August through December 
1991 show diagnoses of bladder cancer and interstitial 
cystitis and reflect treatment, to include with 
catheterization.  

A January 1992 record notes the veteran's complaints of 
testicular pain.

A VA staff urologist observed in March 1992 that the veteran 
had right scrotal and testicular pain on account of his 
epididymitis and as a result of this condition, experienced 
right cord spasm with sexual arousal.  The urologist reported 
that the pain was being treated with nerve blocks (and added 
that surgery was contraindicated).  VA outpatient notes dated 
in March 1992 reflect the veteran's complaints of scrotal 
pain interfering with sexual function.  It is noted that 
surgery was contraindicated, and that the veteran was also 
being treated for bladder cancer and interstitial cystitis, 
and that such had no relation to the veteran's cord problems.  
Also noted was that the veteran's sexual dysfunction was due 
to anxiety.  

VA treatment records dated in April, and August through 
November 1992 reflect treatment for testicular pain with 
injections into the right cord.  A VA treatment record dated 
in July 1992 indicated that the veteran complained of bladder 
pain in the morning.  VA records dated in June and July 1992 
reflect treatment with catheterization.  An August 1992 VA 
treatment record noted that an injection into the right cord 
provided the veteran with one week of pain relief and better 
sex.  

The veteran underwent VA examination in October 1992.  He 
complained of frequent urination, with use of a catheter at 
times.  The examination report notes complaints of occasional 
incontinence and burning, as well as gross hematuria.  The 
diagnoses were cancer of the bladder, in situ; interstitial 
cystitis; and right epididymitis.  

A VA medical statement dated in October 1992 notes the 
veteran to have had chronic epididymitis and cord spasm since 
his 1964 hydrocelectomy, with pain during sexual activity, 
and also notes the veteran to have carcinoma in situ and 
interstitial cystitis of the bladder.  The staff urologist 
opined that the two latter conditions had no relationship to 
the painful cord condition.

At an October 1992 VA examination, it was noted that the 
veteran had neither fistulas nor drainage.  However, it was 
noted that he had frequent urination and, at times, required 
catheterization.  The diagnoses were right epididymitis, 
carcinoma of the bladder in situ, and interstitial cystitis.

At a November 1992 VA mental disorder examination, the 
veteran complained of chronic groin pain, dribbling of urine, 
and pain with sexual activity.  He also reported that he had 
to urinate every 10-to-15 minutes.  The examiner noted the 
veteran's lumbar problems, as well as bladder cancer, and 
opined that the veteran's emotional problem could be 
secondary to his main physical problem of epididymitis, 
causing severe and constant pain and aggravating his marital 
situation.

At a January 1993 social work evaluation, the veteran 
complained of chronic groin pain due to his service-connected 
epididymitis with an increase in the pain over the last 
several years.  The veteran also reported that, because of 
the pain, he had not been able to perform sexually.  Next, 
the veteran reported that he was afraid to leave the house 
because of urine leakage and, in the past, he had stained his 
pants.  It was also noted that the veteran lived with his 
wife and had four adult children.

At a February 1993 VA mental disorder examination, the 
veteran continued to complain of groin pain and reported that 
he awoke to urinate several times a night.

At a February 1993 VA disease or trauma to the testis 
examination, the veteran complained of frequent urination 
(every hour), urinary incontinence, impotence, and chronic 
right testicle pain.  On examination, the right testicle was 
normal but tender and he had epididymitis on the right.  It 
was also noted that, while there was no atrophy or absence of 
a testicle, the right testicle was larger than the left (3.5 
centimeters as opposed to 3 centimeters) but both were soft.  
A sonogram showed results that were within normal limits.  
The diagnoses were epididymitis, impotence, carcinoma in situ 
of the bladder, and interstitial cystitis.

At a March 1993 VA disease or trauma to the testis 
examination, the veteran complained of chronic right scrotum 
pain with periodic swelling.  On examination, the right 
testicle was enlarged, soft, and tender.  However, no atrophy 
was seen.  The right epididymitis was tender.  A sonogram was 
negative except for evidence of varicocele with the left side 
hydrocele.  The diagnosis was chronic epididymitis. 

In view of the complaints of anxiety and other psychiatric 
symptoms, allegedly due to chronic epididymitis, such as 
frequency, dribbling of urine, and "agonizing" pain, 
entitlement to service connection was established by 
generalized anxiety disorder, on a secondary basis, and a 30 
percent rating assigned.

A May 1993 VA treatment record stated that his frequent 
urination and pain were due to interstitial cystitis.  A June 
1993 VA treatment record noted that the veteran had right 
scrotal pain that was aggravated by sex and inhibited him 
from having sex.  It was observed there that "[t]he pain had 
been present since the hydrocelectomy and is relieved 
temporarily by Marcaine injections of the cords periodically.  
The pain is not a inferred pain and is not secondary to his 
interstitial cystitis or [carcinoma] in situ of the 
bladder."  In July 1993, a VA treatment record reported that 
the veteran was given an injection of Marcaine into the right 
cord for "pain relief and sex possibility."  

A VA record dated in August 1993 notes improved management of 
bladder function and pain, but that urinary frequency 
problems had returned and ruined the veteran's vacation.  In 
November 1993, the veteran complained of worsening pain; the 
physician noted that the pain problems appeared as a 
coalescing of the veteran's service-connected neurosis and 
urinary difficulty.  Records dated in February and March 
1994, note somataform elements overlapping the veteran's 
medical and psychiatric problems.  

In July 1995, the veteran reported that he urinated every 15 
minutes.  Records dated in September and October 1995, 
document the veteran's continued complaints of pain.

In April 1996, the RO received a letter from C.G. Calise, 
M.D.  Dr. Calise reported the veteran's complaint that he had 
been bothered by chronic epididymitis since service and that, 
upon sexual arousal, he had severe intractable pain in the 
right scrotum and testicular area.  It was opined that, 
"[t]he exact etiology for this pain I cannot ascertain.  
However, this is a very real symptom that the [veteran] is 
experiencing and despite countless treatment with antibiotics 
and medication I have been unable to cure this disorder."

At an April 1996 VA examination, the veteran complained of 
right testicle pain.  On examination, the right testicle was 
normal without masses, was of normal consistency, was not 
atrophied, had a normal consistency, and both testis were of 
similar size (measured 3.5 cm).  The diagnosis was right 
testicular pain - point initial injury.

At a November 1996 VA examination, the veteran complained of 
frequent urination (30 times daily and six times per night) 
with pain with voiding as well as periodic incontinence 
requiring two pads a day and periodic catheterization.  On 
examination, the epididymitis area was not tender.  However, 
either pain or tenesmus was noted.  The diagnoses were 
chronic cystitis, history of carcinoma of the bladder, and 
interstitial cystitis.

In a March 1997 VA record, it was noted that the veteran had 
urgency every 20-to-30 minutes.  

The claims file was returned to the VA same examiner who 
conducted the November 1996 examination, for further 
response.  In April 1997 the examiner stated that the veteran 
had severe voiding problems but these were not due to 
epididymitis in service.  

In February 1997, the veteran reported he had urgency, wore 
pads, and urinated every 15 to 60 minutes.  He continued to 
report frequency and urgency problems in March and May 1997.

With respect to the severity of the service-connected 
epididymitis, the RO obtained another VA opinion in March 
1998.  The doctor opined that the causes of the veteran's 
severe voiding problems were "...bladder problems secondary 
to low back problems, i.e., neuropathic bladder 
[and]....carcinoma in situ probably precipitated by a 
combination of his low back problems and neuropathic bladder 
and smoking."  Next, as to the symptoms attributable to 
service-connected epididymidis, it was opined that "[t]he 
maximum for this would be 50%."  Thereafter, as to the 
degree of impairment of employability and functioning due to 
complaints of scrotal pain, it was opined that the veteran 
"...is totally unemployable because he has pain whenever he 
lifts, and he has frequency every 15 minutes due to his 
contracted bladder, and he has pain when he voids.  These are 
due to a combination of his low back problems giving a 
neuropathic bladder causing contraction, and in addition, the 
[veteran] having carcinoma in situ (?) partially secondary to 
smoking."  As to the cause of the veteran's pain, the 
examiner noted that it was as reported above (i.e., low back 
problems causing a neuropathic bladder and carcinoma in situ 
of the bladder).  Lastly, as to the cause of the veteran's 
claimed impotency, it was opined that he does "...not think 
that [the veteran's] present impotency is related to his 
epididymoarchitis (sic) that he had in the service.  His 
present impotency is related to his chronic low back 
condition, his contracted bladder and his carcinoma in 
situ."  Finally, it was opined that "...the epididymidis 
maximally causes 50% of his disability; however, his 
disability is severe, and my recommendation is that the 
[veteran] have a bladder augmentation or cystectomy with a 
view to dealing with his problems."

The physician in a separate statement opined that the 
veteran's severe voiding problem was caused by:  a. carcinoma 
in situ, which has been treated by BCG, which has caused a 
contracted bladder;  b. interstitial cystitis (?) etiology 
and;  c. neuropathic bladder, secondary to low back problems.  
As to the adverse symptomatology attributable to service-
connected epididymidis it was noted that

[t]he [veteran] is emphatic that 
following the trauma he had while in the 
service when he had a blow to the 
peroneum, which caused damage to the 
right testicle, that from that moment 
onwards, he has had voiding problems, 
that they have been present throughout 
the years, and that they have been 
progressively getting worse.

The examiner next opined that the veteran's "...story is 
consistent that his traumatic epididymoarchitis (sic) while 
in the service is related to his present problems."  The 
examiner continued that if this is true, then his service 
connection would be "at least 75%."  Thereafter, as to the 
degree of impairment of employability and functioning due to 
complaints of scrotal pain, it was opined that the veteran: 

. . . is totally unemployable.  He passes 
urine every 15 to 30 minutes.  He has 
continuous pain in the scrotum and 
peroneal area.  He has low back pain.  He 
is unable to walk any distance.  He is 
unable to sit for any length of time.  He 
is unable to lift anything over about 5 
pounds without an exacerbation of his 
pain.

Next, it was opined that, "[t]he cause of the pain is as 
above; i.e., (1) carcinoma in situ, contracted bladder; (2) 
interstitial cystitis; [and] (3) low back pain with 
neuropathic (sic) bladder."  

As to the veteran's impotency, the examiner noted, in 
addition, that the veteran reported that since his trauma in 
service, he had been, for practical purposes, impotent.  
Specifically, the veteran claimed that since his injury he 
had been unable to get a full erection, that getting a full 
erection gave him pain, and that when he did initially get an 
erection, he had immediate and rapid detumescence.  Moreover, 
in the last ten years, he had been unable to get an erection 
sufficient to penetrate.  Thereafter, it was opined that, 
"[h]is present impotence is related to his carcinoma in situ 
contracted bladder, his interstitial cystitis, and his low 
back pain."  Next, it was opined that,

[i]n view of the [veteran's] emphatic 
insistance (sic) that his problems have 
all developed and have progressed 
steadily since he had the trauma to the 
peroneum, I believe that his so-called 
epididymidis, which was probably 
traumatic epididymoarchitis (sic) was the 
initial phase in the injury and that the 
injury continues to progress.

Lastly, the examiner reported that he "...believe[d] that [the 
veteran] has 100% disability, but whether all of this is due 
to his epididymidis is very difficult to say."

In April 1998, it was noted that the veteran was voiding 
every 15 minutes.  It is also documented that when 
hospitalized at a VA medical facility in May 1998, the 
veteran reported a history of frequency, nocturia (for 10 
years), dysuria, incontinence, dribbling, polyuria, and 
urinary infections.  May 1998 VA records show the veteran had 
bladder and prostate cancer for which he underwent radical 
prostatectomy and cystectomy with ileal conduit.

In June 1998 the veteran wrote that he had recently been 
hospitalized by VA for bladder and prostate surgery and that 
such had caused sexual dysfunction.  

In October 1998, the RO obtained another medical opinion, in 
accordance with the directive of a Board remand.  In that 
remand, it was indicated that examination of the veteran must 
be conducted after a careful review of the file so that an 
accurate and complete history dating back to the veteran's 
service could be obtained.  The same examiner who previously 
evaluated the veteran, in opinions referenced above, stated 
that he had undertaken a conscientious review of the file.  
He reported that, the veteran suffered an injury while in 
military service, in 1954, which led to him having a right 
hydrocele.  Following military service, the veteran 
complained of pain in the right scrotum and eventually had a 
right hydrocelectomy and a varicocelectomy.  However, the 
veteran continued to complain of pain in the right scrotum.  
In 1964, the veteran had a laminectomy but continued to have 
back problems.  In 1990, the veteran was diagnosed with 
carcinoma of the bladder.  In June of 1998, the veteran had 
radical cystectomy.  

The October 1998 examiner noted his earlier opinion in April 
1997, to the effect that the veteran had severe voiding 
problems but they were not due to his epididymitis in the 
service.  Thereafter, as to the veteran's pain, the examiner 
opined that the veteran's

. . . right scrotal pain is certainly 
present but is not disabling.  I do not 
think the [veteran's] right scrotal pain 
is in any way connected with his 
carcinoma of the bladder for which he is 
being treated.  I think the cause of his 
carcinoma of the bladder is the fact that 
he smoked two packs of cigarettes per 
day.

As to impotence, the examiner opined that the veteran had 
impotence but he does 

. . . not think there is a relationship 
between his impotence and his right 
scrotal pain.  However, it is possible 
that his back problems are related to 
this.  At present, I think this is of no 
import because the [veteran] has had a 
radical cystectomy, which will make him 
impotent.

The examiner concluded that

[m]y opinion, therefore, is that the 
[veteran] continues to have right scrotal 
pain, which is not related to his 
carcinoma of the bladder etc., and 
therefore the carcinoma of the bladder is 
not related to his service disability.

In January 1999, a VA treatment record reported that the 
veteran had chronic epididymo-orchitis that caused chronic 
pain.  It was next reported that the veteran became "very 
disabled," with pain, and had to change his lifestyle to 
deal with the pain.

At a February 1999 VA examination, after reciting the history 
reported above, it was also noted that the veteran, in 1998, 
had had both radical cystoprostatectomy and urethrectomy.  
Next, it was noted that the veteran had an ileal conduit that 
was functioning well.  Currently, the veteran complained of 
right testicular pain and total impotence.  On examination, 
the veteran was fit, his ileostomy was in good position and 
working well, and he had a right epididymitis.  Otherwise, 
his testicles were normal.  The examiner opined that 
impotence was a complication of the veteran's 1998 surgery.

In a January 2000 VA treatment record, it was noted that the 
veteran had urological problems in-service and had been 
treated for urological problems, including a recent 
cystoprostatectomy because of cancer of the bladder, and was 
now impotent.  

In February 2000, the RO obtained, from the February 1999 VA 
examiner, another opinion regarding the severity of the 
veteran's service connected epididymitis.  As to impotence, 
it was opined that it was secondary to his 
cystoprostatourethrectomy, "which would lead to impotence."  
As to the persistent testicular pain and epididymitis, it was 
opined that this could be related to the straddle injury that 
he sustained while he was in the armed forces or secondary to 
the operation of hydrocelectomy and varicocelectomy.  In an 
April 2000 addendum to this opinion, the examiner stated that 
he could not see how the veteran could have urinary frequency 
when he did not have a bladder.

In a May 2000 addendum to the February 2000 opinion, it was 
opined that, 

[a]fter reviewing this [veteran's] chart, 
I find that you are asking me as to 
whether his frequency of urine and his 
cystoprostatectomy was related to his 
epididymo-orchitis, and the answer to 
that is, yes, because he could have had a 
urinary tract infection leading to 
epididymo-orchitis.

As far as his employability, because of 
his scrotal pain, I cannot determine this 
because, as I indicated before, there is 
no way that we can measure anyone's 
degree of pain.

The claims file contains private records from Mercy Health 
System.  A September 2000 treatment record reflects that the 
veteran complained of radiating low back pain.  The report 
includes note of the veteran's recurrent invasive bladder 
cancer, with radical cystectomy two years earlier.  The 
veteran had a left-sided nephrostomy tube and right-sided 
ileostomy.  The report shows that the veteran had normal 
bladder movement.

In October 2000, another VA opinion was obtained.  At that 
time, the examiner reported that he had reviewed the record, 
including earlier medical opinions by Drs. Jeffries and 
Azade.  Thereafter, the examiner summarized the veteran's 
medical history as reported above.  The examiner noted that 
the veteran had had three children after his in-service 
injury and had had a laminectomy of the lower back with 
fusion in 1964.  The examiner noted that the veteran's case 
had been extensively discussed with a Dr. Barrett, a 
urologist at the Philadelphia VA medical center.  Thereafter, 
it was reported that Dr. Barrett stated unequivocally that he 
saw veterans for evaluation of epididymitis, varicoceles, and 
hydroceles and that impotence was never a complaint of any of 
these veterans.  The examiner noted that unless the veteran's 
children were adopted or artificial insemination was 
performed, such was "striking evidence" that the veteran 
was not impotent.  The examiner stated that the 1964 
laminectomy might play a contributing role, if not the entire 
role, in causing the veteran's impotence.  The examiner 
opined that there was no relationship between the in-service 
straddle injury and subsequent alleged impotence claims by 
the veteran.  The examiner also noted that the veteran had 
been a heavy smoker and that such could contribute to 
premature vascular disease and cause Leriche's syndrome, 
"...which can result in impotence by way of damage to 
neurologic and vascular structures."  In a November 2000 
addendum to the October 2000 opinion, the examiner opined 
that the veteran's impotence was not the result of his 
service-connected epididymitis with a history of 
hydrocelectomy.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The VCAA reaffirms VA's obligations to a claimant under the 
former law with respect to the giving of notice and the 
rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
The new law applies to all claims filed on or after its date 
of enactment or filed before the date of enactment and not 
yet final as of that date.  See Karnas. v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then, unless 
Congress has provided otherwise, the version most favorable 
to the appellant will apply).  Hence it applies to the claims 
now before the Board on this appeal.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  As 
well, the VCAA requires VA to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C. 
A. § 5103A(a)-(c); see also 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3), (e)).  The implementing regulations contain specific 
guidelines for obtaining service records, records in the 
custody of a Federal agency, and records not in the custody 
of a Federal agency.  See 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(2).  The implementing regulation also prescribes the content 
of the notice that VA must give to a claimant if it is unable 
to obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, under the VCAA, VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The implementing 
regulation specifically defines the circumstances under which 
the securing of a VA examination or opinion will be regarded 
as necessary.  Id.

In addition, regulation 38 C.F.R. § 3.159 is revised in its 
entirety and now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application 
triggering the foregoing duties on the part of VA.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)); see also 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(2)).

The RO did not explicitly consider whether its development of 
the claims on appeal had complied with that new legislation.  
However, the Board does not find that the claims should be 
remanded to the RO for this reason.  The United States Court 
of Appeals for Veterans Claims (Court) held that when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board finds that no prejudice will result to the veteran 
in this case if his claims are not remanded to the RO for 
explicit review of the requirements of the VCAA, the RO has 
satisfied those requirements by the actions it has taken on 
the claims.

The veteran has been advised of the laws and regulations 
governing the adjudication of rating claims.  Here it should 
be pointed out that the schedular criteria by which 
genitourinary system disorders were rated changed during the 
pendency of the veteran's claim.  See 59 Fed. Reg. 2527 
(Jan. 18, 1994); 59 Fed. Reg. 14567 (Mar. 29, 1994); 59 Fed. 
Reg. 46339 (Sept. 8, 1994) (effective Feb. 17, 1994).  
Therefore, adjudication of the claim for an increased rating 
must now include consideration of both the old and new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The veteran 
was advised of the new criteria in the June 1998 supplemental 
statement of the case.  Also, beginning in May 1991, the RO 
has apprised the veteran repeatedly, in both notice letters 
and decisional documents, of what evidence is needed to 
substantiate the claims.  The RO has obtained not only the 
service medical records of the veteran but also all known 
relevant post-service medical records.  Furthermore, the RO 
has afforded the veteran numerous VA examinations and 
opinions containing findings necessary to evaluate his 
service-connected disability.

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claims at this time.  Bernard, supra.  The Board 
notes, too, that the veteran's representative had the 
opportunity to submit argument to the Board after passage of 
the VCAA and adoption of the implementing regulations.  
Therefore, the Board will consider the claims on the basis of 
the record as it stands.

B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2001).  Moreover, where entitlement to compensation has 
already been established, as in this case, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Historically, service connection was granted for a right 
hydrocele and evaluated as non-compensably disabling under 
Diagnostic Code 7599-7524 (removal of testis).  Thereafter, 
in May 1967, the RO re-characterized the veteran's service-
connected disability as chronic epididymitis with history of 
hydrocelectomy and rated it as 10 percent disabling under 
Diagnostic Code 7599-7527 (prostate gland injury).  In an 
August 1987 decision, the Board considered both Diagnostic 
Code 7527 and Diagnostic Code 7512 (chronic cystitis), and 
concluded that an increased rating was not warranted under 
Diagnostic Code 7512.  Subsequently, in the June 1992 
statement of the case, the RO referenced Diagnostic 
Code 7599-7512.  However, in an April and September 1993 
rating decisions, while the RO continued to find the 
veteran's disability 10 percent disabling, it rated the 
disability pursuant to Diagnostic Code 7599-7523 (complete 
atrophy of the testis).  Subsequently, in the June 1998 
supplemental statement of the case, the RO referenced the new 
criteria in 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(complete atrophy of the testis) and Diagnostic Code 7525 
(chronic epididymo-orchitis) (rated as urinary tract 
infections under 38 C.F.R. § 4.115a) (2001).  In an August 
2000 supplemental statement of the case, the RO referenced 
the new criteria in 38 C.F.R. § 4.115b, Diagnostic Code 7512 
(chronic cystitis) (rated as voiding dysfunction under 
38 C.F.R. § 4.115a) (2001).

In this case, the question the Board must answer the question 
as to what symptoms complained of by the veteran are 
attributable to his service-connected epididymitis, and, what 
rating code is the most appropriate under which to rate the 
veteran's service-connected disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence of record demonstrates that the veteran 
is diagnosed with, and disabled by, multiple genitourinary 
problems.  Without minimizing the severity and discomfort of 
his various genitourinary tract symptoms, the Board is 
constrained to note that, when evaluating the veteran's claim 
for an increased rating, symptoms which are not part and 
parcel of his service-connected disorder may not be 
considered.  In this case the veteran's only service-
connected genitourinary tract disorder is epididymitis with a 
history of a hydrocele.  Notably, service medical records 
reflect that the veteran's in-service injury resolved and, 
although his hydrocele was shown at discharge, he was 
asymptomatic.  Records dated post-service, from about 1963, 
show that he again became symptomatic, with manifestations of 
pain and swelling, for which hydrocelectomy and 
varicocelectomy were performed in 1964; the veteran then 
again became asymptomatic.  The evidence dated from 1964 to 
1989 is consistent in showing predominantly complaints of 
scrotal pain, increased with ejaculation, sexual activity or 
lifting, and swelling in the right testicular area.  Specific 
treatment records and medical assessments in the claims file 
support the conclusion that the veteran then complained of 
pain as related to his epididymitis.  Testing and clinical 
examinations during such time period were negative for signs 
of any tumor or growth, or for any documentation of bladder 
or prostrate problems, any complaint of urinary problems, or 
any evidence of impotence.  Although there is medical 
evidence of record questioning the etiology of the veteran's 
pain, to include suggesting such may be attributable to a 
back injury, medical professionals have not completely 
dissociated some degree of pain as related to the veteran's 
service-connected epididymitis.  Thus, the Board notes that 
pain appears to be the primary adverse symptomatology clearly 
and consistently shown as residual to service-connected 
epididymitis with a history of a right hydrocele.  

Records dated in 1989 document the veteran's actual 
complaints of urinary frequency and incontinence.  In 
approximately 1991 the veteran was diagnosed with carcinoma 
of the bladder in situ and interstitial cystitis and, 
thereafter he was diagnosed with prostate cancer.  In 
contrast to the veteran's past complaints of scrotal area 
pain, to include with ejaculation and urination, the vast 
majority of the more contemporary treatment records show 
complaints or treatment for other symptom manifestations, 
such as dribbling, urinary frequency, impotence and 
incontinence, as well as treatment for diagnosed carcinoma of 
the bladder in situ, interstitial cystitis, and prostate 
cancer.  A number of VA treatment records include medical 
opinions that attribute the veteran's urinary difficulties, 
specifically his urinary frequency, to his nonservice-
connected carcinoma of the bladder in situ and interstitial 
cystitis.  For example, in March 1998, it was opined that the 
veteran's severe voiding and pain were caused by carcinoma in 
situ, secondary contracted bladder, interstitial cystitis of 
unknown etiology, and a neuropathic bladder secondary to low 
back problems.  Moreover, the veteran underwent surgery for 
his cancer and cystitis in or around May 1998 and, notably, 
the record thereafter shows very few complaints and/or 
treatment for pain or incontinence requiring catheterization.  
In fact, in April 2000, the February 2000 examiner questioned 
how the veteran could continue to have any urinary frequency 
when he did not have a bladder and Mercy Health System 
records dated in September 2000, note that the veteran had 
normal bladder movement.  

The Board acknowledges that in a May 2000 addendum to a 
February 2000 opinion, a VA examiner opined that the 
veteran's urinary frequency could be related to epididymo-
orchitis during service, based on the possibility that the 
veteran's epididymo-orchitis originated as a urinary tract 
infection.  Such opinion is without probative value in this 
case as the veteran's service medical records contradict such 
history.  There is no evidence that an urinary tract 
infection as opposed to the documented trauma, led to the 
veteran's epididymitis.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the Court stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
Additionally, there are regulations which provide that, when 
the veteran's diagnosis changes as his disease progresses it 
will be permissible to rate the veteran based on the severity 
of the new adverse symptomatology if the new diagnosis 
represents a progression of the prior diagnosis or correction 
of an error in a prior diagnosis and not the development of a 
new and separate condition.  See, e.g. 38 C.F.R. § 4.125 
(2001).

The preponderance of the evidence shows that the veteran's 
voiding complaints, i.e., frequency/urgency, are related to 
nonservice-connected disabilities and not to service-
connected epididymitis.  Consequently, given the above 
opinions which distinguish between adverse symptomatology 
attributable to service-connected and non-service connected 
disabilities, the Board will have to analyze the current 
severity of the veteran's service-connected epididymitis 
without taking into account his voiding problems.  

Based on the rating history in this case, potentially 
applicable rating criteria include Diagnostic Codes 7512, 
7523, 7524, 7525, and 7527.  See 38 C.F.R. § 4.115a (1993); 
38 C.F.R. § 4.115b (2001).  Under the new criteria, 
Diagnostic Code 7512 provides that chronic cystitis is to be 
rated as a voiding dysfunction.  38 C.F.R. § 4.115b.  
A voiding dysfunction is to be rated as either urine leakage, 
urine frequency, or obstructed voiding.  Id.  New Diagnostic 
Code 7527 provides that prostate gland injuries, infections, 
hypertrophy, and post operative residual are to be rated as a 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Id.  Likewise, new Diagnostic Code 7525 
provides that epididymo-orchitis is to be rated as a urinary 
tract infection with tubercular infections to be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89.  Id.

Specifically, continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
rating, requiring the wearing of absorbent materials which 
must be changed two-to-four times per day warrants a 40 
percent rating, and requiring the use of an appliance or 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  
38 C.F.R. § 4.115a (2001).

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Urinary tract infection where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.  Id.

Under both the new and old rating criteria, Diagnostic 
Code 7523 provides for a 20 percent rating, for complete 
atrophy of both testes.  38 C.F.R. § 4.115a (1993); 38 C.F.R. 
§ 4.115b (2001).  Likewise, new and old Diagnostic Code 7524 
provides for a 30 percent rating, for removal of both testes.  
Id.

The criteria in effective prior to those listed above 
provided, under Diagnostic Codes 7527, that prostate gland 
injuries, infections, hypertrophy, and post operative 
residuals were to be rated as chronic cystitis under 
Diagnostic Code 7512.  38 C.F.R. § 4.115a (1993).  Under the 
old rating criteria, Diagnostic Code 7512 allowed for a 10 
percent evaluation when there was moderate disability--pyuria 
with diurnal and nocturnal frequency.  A 20 percent 
evaluation required moderately severe disability--diurnal and 
nocturnal frequency with pain, tenesmus.  A 40 percent 
evaluation required severe disability--urination at intervals 
of 1 hour or less; a contracted bladder.  Id.  Under the old 
criteria, Diagnostic Code 7525 provided that epididymo-
orchitis, with tubercular infections, was to be rated as 
100 percent disabling if active and, if inactive, was to be 
rated in accordance with 38 C.F.R. §§ 4.88b or 4.89.  Id.

Initially, the Board notes that a review of the record on 
appeal is clearly negative for evidence of tubercular 
infection, complete atrophy of both testes, or removal of 
both testes.  Accordingly, an increased rating is not 
warranted under either old Diagnostic Code 7525 or old or new 
Diagnostic Code 7523 or Diagnostic Code 7524.  38 C.F.R. 
§ 4.115a (1993); 38 C.F.R. § 4.115b (2001).


As to the degree of impairment of employability and 
functioning solely due to complaints of scrotal pain, the 
Board notes the October 1998 assessment that such pain was 
non-disabling.  In other records, it was opined that the 
veteran is "totally unemployable" due to his urinating 
every 15-to-30 minutes, scrotum and peroneal area pain, and 
low back pain which causes him to be unable to walk any 
distance, unable to sit for any length of time, and unable to 
lift anything that weighed over five pounds without an 
exacerbation of his pain.  Notably, the symptomatology to 
which such complete unemployability is attributed includes 
the veteran's complaints of urinary frequency, a symptom 
manifestation that has been dissociated from service-
connected disability by the competent and credible evidence 
of record, as well as his nonservice-connected back 
disability.  

With respect to old Diagnostic Codes 7512 and 7527, the Board 
notes that, while the record shows frequent complaints of 
pain, diurnal, and nocturnal frequency, as well as reports of 
urination at intervals of less than one hour and a contracted 
bladder, as explained above, this adverse symptomatology is 
not caused by service-connected epididymitis.  Accordingly, 
an increased rating is not warranted under either old 
Diagnostic Code 7512 or old Diagnostic Code 7527.  
38 C.F.R. § 4.115a (1993).

Turning to the criteria that became effective in February 
1994, the Board finds that a rating above the 10 percent 
rating assigned under the old criteria is not warranted under 
the new.  38 C.F.R. § 4.115b, Diagnostic Codes 7512, 7525, 
7527 (2001).  Initially, the Board notes that an increased 
rating is not warranted under Diagnostic Code 7525, under 38 
C.F.R. §§ 4.88b or 4.89, because there is no evidence in the 
record of the veteran having a tubercular infection.  Id.  
Next, as to Diagnostic Codes 7512 and 7527, as well as 
Diagnostic Code 7525, which are rated based on either voiding 
dysfunction or urinary tract infection, while the veteran 
experiences many of the adverse symptomatology required for 
an increased rating, as noted above, this adverse 
symptomatology is caused by his service-connected disability.  
Accordingly, an increased rating is not warranted under 
Diagnostic Codes 7512, 7525, or 7527.

Finally, the Board notes that VA physicians have recognized 
that anxiety and depression are components of the veteran's 
various genitourinary disorders, including his service-
connected epididymitis.  However, he has been awarded a 
separate 30 percent rating for psychiatric disability.   

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 10 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. § 4.7 (2001).  Therefore, 
the preponderance of the evidence is against the claim for an 
increased rating for the veteran's service-connected 
epididymitis.

Based on the arguments made by the veteran to the effect that 
he cannot work because of the pain and frequent urination, 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  Although the 
veteran has described his epididymitis as being so bad that 
he can not work, the evidence does not show the problems he 
complained of are attributable to his service-connected 
disability.  While VA physicians have reported that the 
veteran is 100 percent disabled and unemployable, none of 
these examiners have opined that his being disabled is 
attributable entirely to his service connected epididymitis.  
Nor does the record show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate that his 
epididymitis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
To the extent that his service-connected disability has an 
adverse effect on employment, the Board notes that the 
schedular rating criteria are designed to take such factors 
into account.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

C.  Special Monthly Compensation

Special monthly compensation may be granted for loss, or loss 
of use, of a creative organ.  38 C.F.R. § 3.350(a)(1).  In 
this case, to warrant a grant of entitlement to special 
monthly compensation based on loss of use of a creative 
organ, the evidence must demonstrate an acquired absence of 
one or both testicles, or that he has lost the use of one or 
both testicles, or other creative organ.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(i).  Loss of 
use of a testicle will be established where it is medically 
determined that the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle; where is an alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or, whether a biopsy 
establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(1)(i)(a-c).  

The veteran does not argue, nor does the evidence show, that 
he is clinically sterile due to the absence of spermatozoa, 
that either testicle is absent, or that he meets the criteria 
for loss of use of a testicle.  Rather, the veteran argues 
that he is impotent residual to his service-connected 
disability.

Initially, the Board notes that the medical evidence is 
consistent in the determination that the veteran's May 1998 
surgeries would result in impotence.  Therefore, the question 
before the Board is whether the veteran's service-connected 
disabilities (i.e., epididymitis and/or an anxiety disorder) 
caused impotence before that time.  Alternatively, the issue 
before the Board is whether any of the veteran's service-
connected disabilities caused the need for the May 1998 
surgeries that resulted in the loss of use of a creative 
organ.  The Board finds, as will be seen below, that the 
veteran had neither the loss of use of a creative organ 
before May 1998 because of service-connected disability nor 
were the May 1998 surgeries brought about by or otherwise 
related to a service-connected disability.

First, as to the theory that the veteran's pre-1998 impotence 
was caused by his service-connected epididymitis, the Board 
notes that the record shows the veteran's complaints and/or 
treatment for sexual problems since 1975, in that the veteran 
has complained of testicular pain before, during, and/or 
after sex, and has argued the pain to be of a severity as to 
prevent him from having sexual relations with his wife.  The 
medical evidence documents a cord spasm, experienced by the 
veteran as related to his service-connected epididymitis, 
and, VA treatment records dated in August 1992 and July 1993 
show that he had been given injections into the right cord 
for pain relief as well as for "better sex" and "sex 
possibility."  

The veteran has carried a diagnosis of impotence since 
approximately 1991.  In 1992, a VA staff urologist reported 
that the veteran suffered from right chronic epididymitis and 
cord spasm since a 1964 hydrocelectomy, the veteran's pain 
occurred during sexual activity, the veteran's pain 
interfered with his sexual activity, and his carcinoma in 
situ and interstitial cystitis of the bladder have no 
relationship to the painful cord condition.  Thereafter, a 
June 1993 VA treatment record reported that the veteran had 
right scrotal pain aggravated by sex and inhibiting him from 
having sex.  Next, it was reported that "[t]he pain had been 
present since the hydrocelectomy...and is not secondary to 
his interstitial cystitis or [carcinoma] in situ of the 
bladder."  In April 1996, Dr. Calise reported that the 
veteran had told him that, upon sexual arousal, he had severe 
intractable pain in the right scrotum and testicular area.  
However, it was opined that, "[t]he exact etiology for this 
pain I cannot ascertain."  In February 2000, it was opined 
that, as to the persistent testicular pain and epididymitis, 
"...this could be related to the straddle injury that he 
sustained while he was in the armed forces or secondary to 
the operation of hydrocelectotmy (sic) and 
varicocelectomy...."  

On the other hand, the record also shows that the veteran, 
following military service and before the 1998 surgeries, had 
several children.  Moreover, the RO sought medical opinions 
as to this question.  Such were provided only after a review 
of the entire record.  Specifically, March 1998 opinions were 
that the veteran's impotence was due to carcinoma in situ, 
contracted bladder, interstitial cystitis, and low back pain 
with neuropathic bladder.  It was also specifically opined 
that the veteran's impotency was not "related to his 
epididymoarchitis (sic) that he had in the service."  The 
Board here notes the second March 1998 opinion that, based on 
a history provided by the veteran, his "...so-called 
epididymidis, which was probably traumatic epididymoarchitis 
(sic) was the initial phase in the injury and that the injury 
continues to progress."  However, in October 1998, it was 
opined that impotency was not related to his right scrotal 
pain.  That examiner also opined that the pain could be 
related to his back problems.  The February 1999 VA examiner 
also opined that impotence was a complication of the 
veteran's 1998 surgery.  And, in February 2000, it was opined 
that impotence "...is secondary to his 
cystdprostatourethrectomy (sic), which would lead to 
impotence."  In October 2000, it was reported that other 
veterans treated for epididymitis, varicoceles, and 
hydroceles did not complain of impotence.  It was next opined 
that the veteran's 1964 laminectomy might play a contributing 
role, if not the entire role, in the veteran's impotence.  
Lastly, it was opined that "[t]here is no relationship 
between the straddle injury while in the service with 
subsequent alleged impotence claims by the veteran..."  
Furthermore, in a November 2000 addendum to the October 2000 
opinion, it was opined that the veteran's impotence was "not 
the result of [service connected] epididymitis with [history] 
of hydrocelectomy."  The Board finds the competent medical 
opinions that no relationship exists between service-
connected epididymitis and impotence to be the most probative 
evidence in this case as they are consistent with a 
longitudinal view of the veteran's medical history and were 
provided based on consideration of the specific facts of his 
case.  The Board also notes that such opinions, unlike 
contradictory opinions, were provided after a review of the 
record and stated in unequivocal language.  

Next, the Board looks to the question of whether the 
veteran's service connected epididymitis caused the carcinoma 
that required surgery in May 1998.  The only discussion as to 
this question is found in the March 1998 and October 1998 
opinions.  In March 1998, it was opined that the carcinoma in 
situ was possibly secondary to smoking.  In October 1998, the 
examiner opined that carcinoma of the bladder was caused by 
smoking and concluded that "...carcinoma of the bladder is 
not related to his service disability."  The medical 
assessment that no relationship exists between the veteran's 
service-connected epididymitis and carcinoma of the bladder, 
stands uncontradicted in the record.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the claim that the veteran's service-
connected disabilities caused loss of use of a creative organ 
and the claim for special monthly compensation is denied.

In connection with the above issues, the Board has carefully 
considered the contentions of the veteran.  However, the 
issues on appeal require medical expertise.  Inasmuch as the 
veteran is offering his own lay opinions as to the current 
severity of his service-connected epididymitis and the cause 
of his impotence, such opinions are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
speculation might lead one to say that genitourinary problems 
such as the veteran's might lead to the adverse 
symptomatology the veteran had complained of (i.e., frequent 
voiding, chronic pain, and impotence), the salient point to 
be made in this case is that such a result has not been shown  
On the contrary, the clinical evidence of record indicates 
that these problems are due to other nonservice-connected 
disabilities (i.e., carcinoma of the bladder in situ, 
prostate cancer, and/or interstitial cystitis).  
Consequently, the preponderance of the evidence is against 
the claims for an increased rating and special monthly 
compensation.


ORDER

An increased rating for chronic epididymitis with history of 
hydrocelectomy is denied.

A claim for special monthly compensation based on the loss of 
use of a creative organ is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

